Name: 2007/588/EC: Commission Decision of 24 August 2007 amending Decision 2007/554/EC concerning certain protection measures against foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 4058) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  health;  animal product;  Europe;  deterioration of the environment
 Date Published: 2007-08-25

 25.8.2007 EN Official Journal of the European Union L 220/27 COMMISSION DECISION of 24 August 2007 amending Decision 2007/554/EC concerning certain protection measures against foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 4058) (Text with EEA relevance) (2007/588/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Outbreaks of foot-and-mouth disease have been declared in the United Kingdom. (2) The foot-and-mouth disease situation in the United Kingdom is liable to endanger the herds of other Member States in view of trade in live biungulate animals and the placing on the market of certain of their products. (3) Given the disease situation in the United Kingdom, Commission Decision 2007/554/EC (3) was adopted to reinforce the control measures for foot-and-mouth disease taken by the United Kingdom. (4) However, it is now possible to adjust the areas under restriction to take account of the outcome of tracing of possible contacts to the infected holdings and the implemented controls on the movement of animals and products. (5) At this point of time and based on information provided by the United Kingdom, the areas listed in Annex I and in Annex II to Decision 2007/554/EC should include the protection zones around the confirmed outbreaks and the surrounding consolidated surveillance zone in Surrey, established in accordance with Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (4). (6) In the light of the epidemiological situation and the effective control measures implemented in the high risk area, the aforementioned modification removes the buffer zone between the reduced high risk area and the disease free part of the United Kingdom. It requires however for the part of Great Britain outside the surveillance zone to apply the same additional veterinary supervision and certification as in place for Northern Ireland since Decision 2007/554/EC was adopted. (7) In addition, restrictions on the movement of equidae and the requirement to expose vehicle tyres to disinfectant throughout the United Kingdom should be withdrawn. (8) The situation shall be reviewed at the meeting of the Standing Committee on the Food Chain and Animal Health scheduled for 11 September 2007, and the measures adapted where necessary. (9) Decision 2007/554/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2007/554/EC is amended as follows: 1. Article 10(2) and Article 12 are deleted. 2. In Article 17, 25 August 2007 is replaced by 15 September 2007. 3. Annexes I and II are replaced by the text in the Annex to this Decision. Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 24 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33; corrected version OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 210, 10.8.2007, p. 36. (4) OJ L 306, 22.11.2003, p. 1. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). ANNEX ANNEX I The following areas in the United Kingdom: The protection zones and the surrounding consolidated surveillance zone established in accordance with Article 21 of Directive 2003/85/EC in County Surrey in Great Britain. ANNEX II The following areas in the United Kingdom: The protection zones and the surrounding consolidated surveillance zone established in accordance with Article 21 of Directive 2003/85/EC in County Surrey in Great Britain.